Citation Nr: 1706370	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  13-06 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for bilateral chondromalacia of the knees.  

2.  Whether new and material evidence has been received to reopen the previously denied claim for a right fifth toe hammertoe disability.  

3.  Entitlement to service connection for bilateral chondromalacia of the knees.  

4.  Entitlement to service connection for a bilateral foot disability, to include pes planus with hammertoe deformity.  

5.  Entitlement to service connection for low back strain.  

6.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).  

7.  Entitlement to service connection for a right elbow disability.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied entitlement to service connection for bilateral chondromalacia, low back strain, chronic COPD, left foot disorder, right elbow disorder, and a right fifth toe hammertoe deformity.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of this proceeding is associated with the claims file.  

While the Board acknowledges that the Veteran did not initiate an appeal of the May 2011 denial of service connection for a right fifth toe hammertoe deformity, the Board nevertheless finds that it is appropriate to expand the scope of the Veteran's claim for service connection for a left foot disability to encompass both feet.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Specifically, the Veteran's reported symptoms and contentions involve both feet.  As will be explained further below, the Veteran had a noted diagnosis of pes planus on entrance into service, and he contends that his claimed bilateral foot disability was aggravated during service due to performing certain activities in uncomfortable combat boots.  However, given that the Veteran's claimed bilateral foot disability appears to encompass his right fifth toe hammertoe, a condition for which service connection was denied in a July 1973 rating decision, the Board must consider whether new and material evidence has been received to reopen a claim for service connection for a right fifth toe hammertoe disability.  See 38 C.F.R. § 3.156(a); Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008) (providing that the "factual basis" of a claim for service connection is the underlying disease or injury).  As the Board is reopening the claim for service connection for a right fifth toe hammertoe disability and remanding the claim for service connection for a bilateral foot disability, the Board's decision to expand the scope of the claim does not cause any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board notes that the Veteran submitted evidence pertaining to his claims following the issuance of the February 2013 Statement of the Case.  With respect to evidence submitted at the October 2016 hearing, the Veteran specifically waived AOJ consideration of the evidence on the record.  While the record also includes medical evidence that was submitted by the Veteran in December 2013, the Board may proceed to review the claims without initial review by the Agency of Original Jurisdiction (AOJ), where, as here, the Veteran's substantive appeal was filed on or after February 2, 2013, and there is no indication that the Veteran requested initial review by the AOJ.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  Moreover, the Board is reopening the Veteran's bilateral chondromalacia and right fifth toe hammertoe claims and remanding his service connection claims for additional development; as such, there is no prejudice to the Veteran in reviewing his claims.  

The Board observes that in his June 2013 VA Form 9, the Veteran maintained that there was clear and unmistakable error (CUE) in the February 2013 Statement of the Case (SOC).  CUE is a very specific and rare kind of error, and any claim of CUE in a prior final decision by the RO must be pled with specificity.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  When raising a claim of CUE, a claimant must identify a particular rating decision, describe the alleged error in fact or law with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Id. at 43-44.  Thus, if the Veteran wishes to file a claim for revision of a prior rating decision based on CUE, he should inform the RO as to which decision contained the alleged error, specify the error, and provide reasons in support of his claim.  See id.  However, as there is no clear claim of CUE in a prior final decision, the Board will neither refer any issue of CUE to the AOJ, nor will it further address the issue of possible CUE in a prior final decision, as it does not have jurisdiction over any such claim.  See Phillips v. Brown, 10 Vet. App. 25, 31-32 (1997).  

The issues of entitlement to service connection for bilateral chondromalacia, a bilateral foot disability, low back strain, a respiratory disorder, and a right elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  An unappealed July 1973 rating decision denied entitlement to service connection for bilateral chondromalacia based on determinations that the Veteran's bilateral chondromalacia was congenital in nature and that it could not be classified as a disease or injury for which compensation may be paid.  The Veteran was notified of this decision in a July 1973 letter and did not initiate an appeal, and no new and material evidence was received within one year of the decision.  

2.  New and material evidence received since the July 1973 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for bilateral chondromalacia.  

3.  An unappealed July 1973 rating decision denied entitlement to service connection for a right fifth toe hammertoe disability based on determinations that the Veteran's right fifth toe hammertoe condition existed prior to entry into active duty, that treatment during service was remedial in character, and that there was no record of any disease or injury in service which caused aggravation.  The Veteran was notified of this decision in a July 1973 letter and did not initiate an appeal, and no new and material evidence was received within one year of the decision.  

4.  New and material evidence received since the July 1973 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a right fifth toe hammertoe disability.  

5.  Service treatment records that have been associated with the Veteran's claims file since the July 1973 rating decision are not relevant to the claims for service connection for bilateral chondromalacia or a right foot disability.  


CONCLUSIONS OF LAW

1.  The July 1973 rating decision, which denied the Veteran's claim for service connection for bilateral chondromalacia, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2016).  

2.  The additional evidence received since the July 1973 rating decision is new and material, and the claim of entitlement to service connection for bilateral chondromalacia is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

3.  The July 1973 rating decision, which denied the Veteran's claim for service connection for a right fifth toe hammertoe disability, became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.  

4.  The additional evidence received since the July 1973 rating decision is new and material, and the claim of entitlement to service connection for a right fifth toe hammertoe disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, given the favorable disposition below as to reopening the claims of entitlement to service connection for bilateral chondromalacia and a right fifth toe hammertoe disability, the Board need not assess VA's compliance with the Veterans Claims Assistance Act.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim.  38 U.S.C.A. § 5108.  "New evidence" means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and it views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  See id. at 120-23.  

Additionally, where VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim pursuant to 38 C.F.R. § 3.156(c), provided that such records include service records that are related to the claimed in-service event, injury, or disease.  

	Bilateral Chondromalacia

In the instant case, the RO denied the Veteran's original claim for service connection for bilateral chondromalacia in July 1973.  In pertinent part, the RO denied the Veteran's claim based on a determination that the Veteran's bilateral chondromalacia was a congenital abnormality.  As explained in the July 1973 letter informing the Veteran of the rating decision, it was necessary to deny the Veteran's claim because as a congenital abnormality, the Veteran's bilateral chondromalacia could not be classified as a disease or injury for which compensation may be paid.  At the time of this last final rating decision denying the Veteran's claim, the evidence consisted of the Veteran's service treatment records and a June 1973 VA examination report.  As the Veteran never initiated an appeal of the July 1973 decision, and no new material evidence was received within one year of the decision, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103.  The Veteran filed the instant claim to reopen the issue of entitlement to service connection for bilateral chondromalacia in April 2010.  

Additional evidence added to the claims file since the July 1973 rating decision, in pertinent part, includes private treatment records from Physical Therapy & Sports Rehabilitation and Pronger Smith Medical Care, a VA examination report dated in May 2011, and lay statements, including the Veteran's testimony at the October 2016 hearing.  Of significant note, at the hearing, the Veteran raised theories of aggravation that had not been considered at the time of the July 1973 rating decision.  The Veteran asserted that specific activities that he had performed during the military, such as walking, running, and climbing in uncomfortable combat boots, and/or his claimed bilateral foot disability, aggravated his bilateral chondromalacia.  The Board concludes that the additional evidence presented is new and material because it was not of record at the time of VA's final rating decision in July 1973, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. at 121.  
Although service treatment records have been added to the Veteran's claims file since the July 1973 rating decision, they do not justify reconsidering the Veteran's claim pursuant to 38 C.F.R. § 3.156(c).  Specifically, the newly obtained service treatment records are duplicative of service treatment records that were of record at the time of the July 1973 rating decision.  Because the newly obtained service treatment records contain no new treatment records related to an in-service event, injury, or disease concerning the Veteran's claim for service connection for bilateral chondromalacia, they do not warrant reconsideration under 38 C.F.R. § 3.156(c).  

	Right Fifth Toe Hammertoe

In the instant case, the RO denied the Veteran's claim for service connection for a right fifth toe hammertoe disability, claimed as right foot pain, in July 1973.  In pertinent part, the RO denied the Veteran's claim based on findings that the Veteran's right fifth toe hammertoe existed prior to service, that treatment during service was considered a remedial measure, and that there was no record of aggravation during service.  At the time of the last final rating decision denying the Veteran's claim, the evidence consisted of the Veteran's service treatment records and a June 1973 VA examination report.  As the Veteran never initiated an appeal of the July 1973 decision, and no new material evidence was received within one year of the decision, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103.  The Veteran filed a claim to reopen the issue of entitlement to service connection for a right foot disability in April 2010.  

Additional evidence added to the claims file since the July 1973 rating decision, in pertinent part, includes private treatment records from Physical Therapy & Sports Rehabilitation and Pronger Smith Medical Care, a VA examination report dated in January 2011, and lay statements, including the Veteran's testimony at the October 2016 hearing.  Of significant note, the January 2011 examiner noted that the Veteran had pes planus in military service that progressed during service, necessitating boot changes and callus trimming.  The examiner gave a diagnosis of pes planus with hammertoe deformity, fifth right toe, and opined that it was at least as likely as not that the Veteran's current right foot complaints were related to the treatment he received during service for his recurrent hammertoe.  As the Veteran's claim was previously denied, in part, due to a finding that the Veteran's right little toe hammertoe condition was not aggravated by service, the Board concludes that the additional evidence presented is new and material because it was not of record at the time of VA's final rating decision in July 1973, and it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. at 121.  

While service treatment records have been added to the Veteran's claims file since the July 1973 rating decision, they do not justify reconsidering the Veteran's claim pursuant to 38 C.F.R. § 3.156(c).  Specifically, the newly obtained service treatment records are duplicative of service treatment records that were of record at the time of the July 1973 rating decision, and therefore, they contain no new treatment records related to an in-service event, injury, or disease concerning the Veteran's right foot claim.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral chondromalacia is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for a right fifth toe hammertoe disability is reopened, and to this extent only, the appeal is granted.  


REMAND

The Veteran is seeking service connection for bilateral chondromalacia, a bilateral foot disability, low back strain, a respiratory disorder, and a right elbow disability.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
A review of the record indicates that there may be outstanding treatment records pertaining to multiple claims on appeal.  First, at the October 2016 hearing, the Veteran stated that he has received treatment for his claimed low back disability at the Jesse Brown VA Medical Center (VAMC) and/or the Hines VAMC.  However, there are no VA treatment records from either facility in the Veteran's claims file, and there is no indication that the AOJ has attempted to obtain such records.  As VA's duty to assist includes making efforts to obtain relevant medical treatment records from VA facilities, the AOJ must attempt to obtain outstanding VA treatment records that pertain to the Veteran's claims.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  

Second, the record indicates that there may be outstanding private medical records that are relevant to the Veteran's claims.  At the October 2016 hearing, the Veteran stated that he has received treatment from Dr. Lai for ten to twelve years.  However, the claims file only includes private treatment records from Dr. Lai at Pronger Smith Medical Care that are dated between June 2009 and March 2010, which were submitted by the Veteran in April 2010.  Additionally, a March 2010 treatment record from Pronger Smith Medical Care pertaining to the Veteran's right knee notes that the Veteran was examined by a physician named Dr. Dolitsky, but there do not appear to be records from Dr. Dolitsky in the claims file.  Finally, the Veteran submitted a November 2013 letter from Dr. Goyal, a pulmonologist at Loyola University Medical Center, which suggests that there might be outstanding records from Loyola pertaining to his claimed respiratory disorder.  In light of this background, on remand, the AOJ should make reasonable efforts to obtain relevant private treatment records that are adequately identified by the Veteran.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

	Bilateral Chondromalacia

The Veteran contends that he is entitled to service connection for bilateral chondromalacia.  At the October 2016 Board hearing, the Veteran asserted that his bilateral chondromalacia was aggravated by the activities he performed during active service while wearing uncomfortable combat boots, such as walking, running, and climbing, and/or his claimed bilateral foot disability.  
VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Although the Veteran was afforded a VA knee examination in May 2011, the Board finds that another VA examination is warranted prior to adjudicating the Veteran's claim.  

First, as noted above, the Veteran was previously denied service connection for bilateral chondromalacia on the basis that it was considered a congenital abnormality.  For VA compensation purposes, congenital or developmental defects are not considered diseases or injuries.  See 38 C.F.R. §§ 3.303(c), 4.9.  Thus, in general, service connection may not be granted for congenital or developmental defects.  See 38 C.F.R. § 3.303(c).  However, under certain circumstances, service connection may be warranted for congenital or developmental diseases, as opposed to defects.  See VAOPGCPREC 82-90; see also 38 C.F.R. § 3.306.  Additionally, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90.  

In the June 1973 examination report pertaining to the Veteran's knees, the examiner noted that the hyperextensibility of the Veteran's knees was "apparently" congenital.  The examiner also provided that he believed that the Veteran's knee instability was congenital in nature.  However, the examiner did not clearly indicate whether the Veteran's condition was a congenital defect as opposed to a congenital disease.  In the May 2011 VA examination report, the examiner provided that the Veteran's bilateral chondromalacia preexisted service, but the examination report does not address whether his condition is a congenital defect or disease.  In light of this background and history, a VA examination that addresses whether the Veteran's bilateral chondromalacia is a congenital defect or disease is warranted on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also VAOPGCPREC 82-90 (noting that guidance from medical authorities may be necessary regarding the proper classification of a medical condition at issue).  Additionally, given the Veteran's assertion that his bilateral chondromalacia was aggravated by his claimed bilateral foot disability, on remand, the examiner should provide an etiology opinion that addresses the Veteran's contention.  
	Bilateral Foot Disability

The Veteran maintains that he is entitled to service connection for a bilateral foot disability.  A January 1971 report of medical examination indicates that the Veteran had a noted diagnosis of pes planus on entrance into service.  The Veteran's service treatment records document treatment throughout service for calluses on the Veteran's fifth toes, in addition to bilateral fifth toe hammertoes.  In January 1972, surgery was performed on the Veteran's right fifth toe hammertoe.  The February 1972 clinical record cover sheet pertaining to the surgery notes that the Veteran's right fifth toe hammertoe existed prior to service.  At the October 2016 Board videoconference hearing, the Veteran testified that his bilateral foot disability was aggravated during service due to having to perform activities such as walking, running, and training in uncomfortable combat boots.  

The Board finds that a VA examination is necessary prior to adjudicating the Veteran's claim.  While the Veteran was afforded a VA examination in January 2011, it primarily addressed his right foot and did not offer any diagnoses or opinions regarding his left foot.  Additionally, although the examiner offered an etiology opinion regarding the Veteran's right foot condition, he only noted that it was at least as likely as not that the Veteran's current pes planus with hammertoe deformity, right fifth toe, was related to his service.  Significantly, the examiner did not clearly address whether the Veteran's claimed right foot disability was aggravated beyond its normal progression during service.  Accordingly, another VA examination that addresses both of the Veteran's feet is warranted on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 311-12 (providing that once VA undertakes an effort to provide an examination, it must ensure the examination was adequate).  

	Low Back Strain

The Veteran contends that he is entitled to service connection for low back strain.  As reflected in his October 2016 testimony, the Veteran maintains that his current low back condition is related to the treatment he received during service for back pain.  In the alternative, the Veteran asserts that his current low back condition is due to his claimed bilateral foot disability.  The Veteran testified that he has continued to have back-related problems since he was in the military.  

The Veteran was afforded VA examinations pertaining to his claimed low back disability in June 2010 and January 2011.  In rendering his opinion that the Veteran's low back strain was less likely than not related to his treatment for low back pain during service, the January 2011 examiner did not address the Veteran's assertion of continuity of symptomatology since service.  Additionally, neither examination report addresses the Veteran's contention that his current low back condition was caused or aggravated by his claimed bilateral foot disability.  As such, an additional medical opinion is warranted prior to adjudicating the instant claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

	Respiratory Disorder

The Veteran maintains that he is entitled to service connection for a respiratory disorder.  As reflected in various lay statements and the Veteran's October 2016 testimony, the Veteran asserts that his current respiratory condition is related to the treatment he received during service for cough and upper respiratory infections.  

Although the Veteran was afforded a VA respiratory examination in July 2010, another examination is needed prior to adjudicating the instant claim.  First, clarification is needed as to the diagnoses that pertain to the Veteran's claim.  While the July 2010 examination report contains a diagnosis of mild COPD, due to many years of cigarette smoking, letters from private physicians note diagnoses of, or treatment for, asthma during the course of the appeal.  Specifically, an August 2010 letter from Dr. Lai indicates that the Veteran has had asthma since at least December 2004, and a November 2013 letter from Dr. Goyal provides that the Veteran was being treated with inhalers for asthma based on his clinical symptoms.  Additionally, in a June 2012 letter, Dr. Lai wrote that the Veteran had frequent upper respiratory infections while in service and that it was probable that the Veteran had an "asthma type" condition while in service since he developed asthma and mild COPD later in life.  In his November 2013 letter, Dr. Goyal wrote that based on his review of service treatment records showing treatment for upper respiratory infections, and the Veteran's current symptoms, it was possible that the Veteran had asthma in the early 1970s.  

Second, the record raises the possibility that the July 2010 examiner relied on inaccurate information when rendering her opinion that the Veteran's COPD was due to many years of cigarette smoking and was less likely than not related to his history of upper respiratory infections during service.  The examiner wrote that the Veteran had been a heavy tobacco user for over twenty years and that the Veteran continued to smoke, which "he at times denie[d]."  The examiner did not provide a clear rationale for her determinations that the Veteran had a history of heavy tobacco use in the years preceding the examination and continued to smoke.  

In a September 2010 statement from the Veteran regarding the July 2010 VA examination, the Veteran maintained that he has not smoked a cigarette or otherwise used tobacco in over thirty years, and he wrote that he communicated this information to the examiner.  According to the Veteran, he told the examiner multiple times that he did not smoke.  In light of the Veteran's contentions and the fact that the examiner did not offer rationale in support of her determinations that the Veteran continued to smoke and had a history of heavy tobacco use in the twenty-plus years preceding the examination, the record raises the possibility that the examiner relied on inaccurate information when rendering her opinion.  Thus, for the reasons set forth above, a new VA examination regarding the nature and etiology of the Veteran's claimed respiratory disorder is warranted on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 311-12.  

	Right Elbow Disability

The Veteran contends that he is entitled to service connection for a right elbow disability.  At the October 2016 hearing, the Veteran stated that he was previously diagnosed with tendonitis in his elbow and that he experiences symptoms on occasion.  The Veteran also testified that while he did not seek treatment for his elbow during service, he had elbow-related symptoms while in the military.  

In claims for service connection, a VA examination is warranted when there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; evidence establishing an in-service event, injury, or disease; an indication that the current disability may be associated with the in-service event, injury, or disease; and a lack of sufficient evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

While there is no current diagnosis of record pertaining to the Veteran's claimed right elbow disability, the Veteran testified that he was diagnosed with right elbow tendonitis approximately six or seven years ago and that he continues to experience related symptoms intermittently.  Additionally, while the Board acknowledges that there are no service treatment records documenting right elbow-related complaints or treatment, the Veteran testified that he had elbow-related symptoms in the military and that it was later determined that he had tendonitis in his elbow.  As the Veteran is competent to report observable symptoms, such as pain, his testimony provides sufficient evidence of persistent or recurrent symptoms of a right elbow disability, and it suggests that a right elbow-related event, injury, or disease might have occurred in service.  Accordingly, the Veteran should be afforded a VA examination that addresses the nature and etiology of his claimed right elbow disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon, 20 Vet. App. at 81.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  

In particular, obtain any outstanding treatment records from the Jesse Brown and/or Hines VAMCs.  In addition, ask the Veteran to submit, or to complete a release for VA to obtain on his behalf, outstanding private treatment records from Dr. Lai/Pronger Smith Medical Care, to include records dated prior to June 2009 and dated after March 2010; Dr. Dolitsky; and Dr. Goyal/Loyola University Medical Center.  

Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed bilateral foot disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  

All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

a)  The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed bilateral foot disability, to include pes planus with hammertoe deformity.  

b)  If the examiner identifies pes planus with hammertoe deformity, the examiner should offer an opinion as to whether it clearly and unmistakably underwent no permanent increase in severity during active service, to include as due to activities such as walking, running, and training in uncomfortable combat boots.  

The examiner should be advised that "clear and unmistakable" evidence means with a much higher degree of certainty than "as likely as not" or "very likely."  

c)  For any diagnosis other than pes planus with hammertoe deformity that is identified, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused by, or is otherwise etiologically related to, the Veteran's active military service, to include as due to performing activities such as walking, running, and training in uncomfortable combat boots.  

A complete rationale should be provided for any opinion expressed.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  


3.	After completing the development requested in numbers (1) and (2) above, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed bilateral chondromalacia disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  

All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

a)	Indicate whether the Veteran's bilateral chondromalacia constitutes: (i) a congenital or developmental disease, (ii) a congenital or developmental defect, or (iii) an acquired disease or injury.  

In rendering such opinion, the examiner should, at a minimum, consider and address the June 1973 VA examination report that includes a diagnosis of history of chondromalacia, both knees, with findings now of prepatellar crepitus with incidental finding of congenital frail knees and attendant instability.  

For VA purposes, the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs, and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See id.  

b)	If the examiner opines that the Veteran's bilateral chondromalacia is a congenital or developmental defect, he or she should opine as to whether the Veteran now has any additional disability due to an in-service disease or injury superimposed upon such congenital or developmental defect.  

c)  If the examiner opines that the Veteran's bilateral chondromalacia is a congenital or developmental disease, he or she should offer an opinion as to whether the disease clearly and unmistakably underwent no permanent increase in severity during active service, to include as due to activities such as walking, running, and training in uncomfortable combat boots.  

The examiner should be advised that "clear and unmistakable" evidence means with a much higher degree of certainty than "as likely as not" or "very likely."  

d)  The examiner should opine as to whether the Veteran's bilateral chondromalacia was aggravated by his claimed bilateral foot disability.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  

If the Veteran's claimed bilateral foot disability is found to aggravate the Veteran's bilateral chondromalacia, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A complete rationale should be provided for any opinion expressed.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	After completing the development requested in numbers (1) and (2) above, obtain an addendum opinion from an appropriate examiner regarding the nature and etiology of the Veteran's claimed low back disability.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:  

a)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back strain was caused by, or is otherwise etiologically related to, the Veteran's active military service.  

b)  The examiner should opine as to whether it is at least as likely as not that the Veteran's low back strain was caused OR aggravated by his claimed bilateral foot disability.  

In rendering these opinions, the examiner should note and address the VA back examination reports dated in June 2010 and January 2011; service treatment records documenting treatment for back pain, such as those dated in February 1971 and January 1973; the Veteran's contention, as reflected in his October 2016 hearing testimony, that his low back strain was caused or aggravated by his claimed bilateral foot disability; and the Veteran's reported continuity of symptomatology since service.  

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If the Veteran's claimed bilateral foot disability is found to aggravate his non-service connected low back disability, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.  

5.	After completing the development requested in number (1) above, afford the Veteran a VA examination with an appropriate medical examiner regarding nature and etiology of his claimed respiratory disability.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  The examiner should respond to the following:  

a)  The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed respiratory disability, to include COPD and asthma.  

If the examiner does not find a diagnosis of COPD or asthma, the examiner should reconcile his or her finding with the July 2010 VA examination report containing a diagnosis of mild COPD, and letters from private physicians Dr. Lai (August 2010) and Dr. Goyal (November 2013) documenting diagnoses or treatment for asthma during the course of the appeal.  

b)	For each identified disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused by, or is otherwise etiologically related to, the Veteran's active military service.  

In rendering such opinion, the examiner should note and address service treatment records documenting coughs and upper respiratory infections throughout service; the August 2010 and June 2012 letters from Dr. Lai, which provide that the Veteran likely had asthma before 2004 and that it is probable that the Veteran had an "asthma type condition" while in service; and the November 2013 letter from Dr. Goyal, which states that it is possible that the Veteran had asthma in the early 1970s.  

A complete rationale for all opinions should be provided.  The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity and symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, including reports regarding cigarette or tobacco use, the examiner must provide a reason for doing so.  

6.	After completing the development requested in number (1) above, afford the Veteran a VA examination with an appropriate medical examiner regarding nature and etiology of his claimed right elbow disability.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  The examiner should respond to the following:  

a)  The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed right elbow disability.  

b)	For each identified disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused by, or is otherwise etiologically related to, the Veteran's active military service.  

In rendering this opinion, the examiner should address the Veteran's contention that he had elbow-related problems during active service and that he has experienced symptoms off and on since active service.  

A complete rationale for all opinions should be provided.  The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity and symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  

7.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case, and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


